Case 7:19-cv-03350-PMH-LMS Document 25 Filed 06/05/20 Page 1 of 12




                                       WITH NEW PARAGRAPH 19
Case 7:19-cv-03350-PMH-LMS Document 25 Filed 06/05/20 Page 2 of 12
Case 7:19-cv-03350-PMH-LMS Document 25 Filed 06/05/20 Page 3 of 12
Case 7:19-cv-03350-PMH-LMS Document 25 Filed 06/05/20 Page 4 of 12
Case 7:19-cv-03350-PMH-LMS Document 25 Filed 06/05/20 Page 5 of 12
Case 7:19-cv-03350-PMH-LMS Document 25 Filed 06/05/20 Page 6 of 12
Case 7:19-cv-03350-PMH-LMS Document 25 Filed 06/05/20 Page 7 of 12
Case 7:19-cv-03350-PMH-LMS Document 25 Filed 06/05/20 Page 8 of 12
Case 7:19-cv-03350-PMH-LMS Document 25 Filed 06/05/20 Page 9 of 12
        Case 7:19-cv-03350-PMH-LMS Document 25 Filed 06/05/20 Page 10 of 12




19. This Order is governed by SDNY Standing Order M-10-468, filed 10/5/2001, which provides that any
protective order in any civil case that provides for the filing of information under seal shall include the
following provision: "Sealed records which have been filed with the clerk shall be removed by the party
submitting them (1) within ninety (90) days after a final decision is rendered if no appeal is taken, or (2) if
an appeal is taken, within thirty (30) days after final disposition of the appeal. Parties failing to comply
with this order shall be notified by the clerk that, should they fail to remove the sealed records within
thirty (30) days, the clerk may dispose of them." This order will be self-executing, in that the Clerk will
treat all protective orders that direct the sealing of documents in civil cases as if they contain the above
provision.
Case 7:19-cv-03350-PMH-LMS Document 25 Filed 06/05/20 Page 11 of 12




 xxxxxxx UNITED STATES MAGISTRATE JUDGE, SOUTHERN DISTRICT OF NEW YORK
            6/5/2020
Case 7:19-cv-03350-PMH-LMS Document 25 Filed 06/05/20 Page 12 of 12
